Citation Nr: 1132437	
Decision Date: 09/02/11    Archive Date: 09/12/11

DOCKET NO.  09-32 430	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for chronic obstructive pulmonary disease, to include as secondary to a service-connected disorder.

1.  Entitlement to service connection for emphysema, to include as secondary to a service-connected disorder.


REPRESENTATION

Appellant represented by:	Fleet Reserve Association


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse



ATTORNEY FOR THE BOARD

M. J. In, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1955 to February 1975.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran is seeking entitlement to service connection for chronic obstructive pulmonary disease (COPD) and emphysema, to include as secondary to service-connected asbestosis.  Based upon its review of the Veteran's claims file, the Board finds there is a further duty to assist the Veteran with his claims therein.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2010).

Service connection may be established on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a) (2010).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists; and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. App. 439 (1995) (en banc) (additional disability resulting from aggravation of a nonservice-connected disorder by a service-connected disorder is also compensable under 38 C.F.R. § 3.310).

The medical evidence of record show current diagnoses of COPD and emphysema, as well as asbestosis.  Specifically, a June 2008 private computed tomography (CT) scan of the chest revealed findings compatible with COPD, emphysema, and asbestos-related pleural disease with calcified pleural plaques noted.

In conjunction with the claims on appeal, the Veteran was accorded a VA respiratory examination in December 2008.  The diagnoses were moderate stage II COPD with a significant spirometric improvement following bronchodilator administration.  Evidence of asbestos-related pleural disease was also noted.  The VA examiner opined that the Veteran's asbestosis was most likely caused by or a result of exposure to asbestos during military service aboard naval ships.  With respect to the Veteran's COPD/emphysema, however, the examiner opined that "the [V]eteran was a decade's long smoker which accounts for his COPD, but a determination can not be made as to which condition has what degree of contribution to his current status."

Subsequently, the RO granted service connection for asbestosis effective July 25, 2008 by the January 2009 rating decision.

After reviewing the evidence of record, the Board finds that an additional medical opinion is needed in order to determine whether the Veteran's current COPD and/or emphysema was aggravated by his service-connected asbestosis.  The December 2008 VA examiner's opinion that the Veteran's decade's long history of smoking accounts for his COPD does not clearly address the issue of aggravation.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (holding that if VA provides a Veteran with an examination in a service connection claim, the examination must be adequate).  This etiological opinion is based solely on whether the Veteran's current COPD was directly caused by his inservice exposure to asbestos, but fails to address whether his COPD and/or emphysema was aggravated by the service-connected asbestosis.

In July 2011, the Veteran submitted a statement from J.M., M.D., that "[i]n my opinion, it is as likely as not that COPD and [e]mphysema is secondary to [a]sbestosis."  However, as Dr. M. provides no explanation of the basis for such opinion, the Board finds that the probative value of such opinion is very limited.  See Stefl v. Nicholson, 21 Vet. App. 120, 125 (2007) (finding that a medical opinion "must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").

Under the circumstances of this case, the Board finds that the RO should request an additional medical review of the claims file and the December 2008 VA examiner should provide an opinion as to whether the Veteran's current COPD and/or emphysema is aggravated by the Veteran's service-connected asbestosis.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (noting that when the medical evidence of record is insufficient in the opinion of the Board, or of doubtful weight or credibility, the Board must supplement the record by seeking an advisory opinion or ordering a medical examination); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  The RO must provide the Veteran and his representative with corrective notice that includes an explanation as to the information or evidence needed to establish service connection for the claims on appeal on a secondary basis.  38 U.S.C.A. § 5103(a); 38 C.F.R. §§ 3.310, 3.159(b); Allen v. Brown, 7 Vet. App. 439 (1995).

2.  The RO must request that the Veteran identify all VA and non-VA medical providers who have treated him for COPD/emphysema, as well as his service-connected asbestosis.  The RO must then obtain copies of the related medical records that are not already in the claims file.  All attempts to secure this evidence must be documented in the claims file by the RO.  If, after making reasonable efforts to obtain named records the RO is unable to secure the same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; and (c) describe any further action to be taken by the RO with respect to the claims.  The Veteran must then be given an opportunity to respond.

3.  Thereafter, the Veteran's entire claims file, including this remand, must be reviewed by the VA examiner who conducted the December 2008 VA examination, if available.  If the December 2008 VA examiner is not available, then the claims file must be reviewed by another appropriate VA examiner.  The VA examiner must provide a nexus opinion as to whether any degree of the Veteran's current COPD and/or emphysema is aggravated by the Veteran's service-connected asbestosis.  A complete rationale for all opinions must be provided.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The report prepared must be typed.

4.  The RO must notify the Veteran that it is his responsibility to report for the scheduled examination and to cooperate in the development of the claims, and that the consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2010).  In the event that the Veteran does not report for the scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

5.  The examination report must be reviewed to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the RO must implement corrective procedures.

6.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims must be readjudicated.  If any claim remains denied, a supplemental statement of the case addressing all evidence received since the July 2009 supplemental statement of the case must be provided to the Veteran.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



